Dismiss and Opinion Filed April 22, 2016.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00435-CV

                         IN RE JOE TRAMPAS BENAVIDES, Relator

                  Original Proceeding from the 363rd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. F-9921709

                              MEMORANDUM OPINION
                   Before Chief Justice Wright, Justice Lang, and Justice Brown
                                     Opinion by Justice Lang
       Relator brings this petition for writ of mandamus seeking to specifically enforce his plea

agreement as he understands it. We have repeatedly ruled that we lack jurisdiction to consider

relator’s arguments. See In re Benavides, No. 05-16-00364-CV, 2016 WL 1321151, at *1 (Tex.

App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.); In re Benavides, No. 05-15-01250-

CV, 2015 WL 6119478, at *1 (Tex. App.—Dallas Oct. 16, 2015, orig. proceeding) (mem. op.);

In re Benavides, No. 05-15-00341-CV, 2015 WL 1346144, at *1 (Tex. App.—Dallas Mar. 25,

2015, orig. proceeding) (mem. op.).    We need not revisit his arguments here. We dismiss the

petition for want of jurisdiction.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE
160435F.P05